UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1019



GINETTE SYLVIE BILALA-KOUTSANA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-627-047)


Submitted:   June 30, 2006                 Decided:   July 13, 2006


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jacqueline E. Ngole, Rockville, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Elizabeth L. Loeb, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ginette Sylvie Bilala-Koutsana, a native and citizen of

the Republic of Congo, petitions for review of the Board of

Immigration Appeals’ (“Board”) order dismissing her appeal from the

immigration judge’s decision denying her motion to reopen after she

was ordered removed to the Republic of Congo after in absentia

proceedings.       Bilala-Koutsana   claims     the     Board    abused   its

discretion in affirming the immigration judge’s denial of the

motion to reopen.      Bilala-Koutsana also contends the Board abused

its discretion in denying her motion to remand for the purpose of

considering her petition for adjustment of status.               We deny the

petition for review.

           We review a denial of a motion to reopen for abuse of

discretion.     INS v. Doherty, 502 U.S. 314, 323-24 (1992); Barry v.

Gonzales, 445 F.3d 741, 744 (4th Cir. 2006).          Denial of a motion to

reopen must be reviewed with extreme deference, since immigration

statutes   do    not   contemplate   reopening     and     the    applicable

regulations disfavor such motions.        M.A. v. INS, 899 F.2d 304, 308

(4th Cir. 1990) (en banc).     This court reverses the Board’s denial

of a motion to reopen only if the denial is “arbitrary, capricious,

or contrary to law.”     Barry, 445 F.3d at 745.

           We find the Board did not abuse its discretion in finding

Bilala-Koutsana’s reason for not appearing at her hearing was not

exceptional.


                                  - 2 -
          We also find the Board did not abuse its discretion in

denying the motion to remand.        Bilala-Koutsana did not provide

sufficient evidence of a prima facie showing of the bona fides of

her marriage.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -